          Case 6:17-cv-00101-SI        Document 29        Filed 07/17/20     Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


BARBARA KAY SHERMAN,

               Plaintiff,                             Case No. 6:17-cv-00101-SI

       vs.                                            ORDER GRANTING PLAINTIFF’S
                                                      UNOPPOSED MOTION FOR
COMMISSIONER,                                         ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                       U.S.C. § 406(b)

               Defendant.


       Plaintiff Barbara Kay Sherman brought this action seeking review of the Commissioner’s

final decision denying her application for Supplemental Security Income under the Social

Security Act. The Court reversed the Commissioner’s decision, remanded the case for further

proceedings, and entered Judgment on April 23, 2018. Upon remand, the Commissioner found

Plaintiff entitled to benefits beginning January 2015.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). The parties have

conferred and, after giving substantive consideration to the merits of Plaintiff’s request for

406(b) fees in the amount of $10,652.50, the Commissioner found no basis to object. I have

reviewed the record in this case, the motion, and the supporting materials, including the award of
          Case 6:17-cv-00101-SI           Document 29    Filed 07/17/20     Page 2 of 2




benefits, the fee agreement with counsel, and the recitation of counsel’s hours and services.

Applying the standards set by Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds

that the requested fees are reasonable.

       Plaintiff’s Unopposed Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby

GRANTED, and Plaintiff’s counsel is awarded $10,652.50 in attorney’s fees under 42 U.S.C. §

406(b). When issuing the § 406(b) check for payment to Plaintiff’s attorney, the Commissioner

is directed to send the full award of $10,652.50, less any applicable processing or user fees

prescribed by statute, to Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING,

P.C., 474 Willamette Street, Eugene, Oregon 97401. Any amount withheld after all

administrative and court attorney fees are paid should be released to the claimant.



       IT IS SO ORDERED this ____           July
                              17th day of __________________ 2020.



                                                       /s/ Michael H. Simon
                                                     ___________________________________
                                                     MICHAEL H. SIMON
                                                     United States District Judge


Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:17-cv-00101-SI
Page 2 of 2
